            Case 1:19-cv-01124-WJ-KK Document 32-1 Filed 05/24/20 Page 1 of 1


David H. Hanson
2077 Wmdham Way
Colorado Springs, CO 80906

February 9, 2020

Mr. Forrest Fenn
1021 Old Santa Fe Trail
Santa Fe, New Mexico 87505

Dear Mr. Fenn:

I owe you a great apology and seek your forgiveness.

Just recently, as I was doing some research, I found that you are a brother in Christ and I cannot sue
you for a dime nor will I continue in the action I brought and which I know has cost you some issues
and money I don't even know about. I wish I were in a position to cover those costs but maybe
someday.

I wish to release you from this suit for $1.00 (but keep the suit alive for Mr. Erskine,) I don't think he
has any funds or as.sets but I hope to stop him from his venture(s) in mysticism. His pleadings are so off
and mythological. I don't believe he is a brother.

Anyway, I got carried away with trying to secure funds for "My Kids" (the autistic and other needs
kids) and thought this was a way of doing so. I was fooling myself and not trusting.

I want no more for your release from the suit. I would like it go through the courts with the settlement
being sealed, not available to Mr. Erskine and done with prejudice. The sealing will keep it out of
peoples reach and the prejudice will make it so it is never brought up again. If you do wish to
contribute to "My Kids" work, just add another dollar or as you wish to the settlement. I will leave that
up to you but don't feel any compulsion. Just thought I would leave it on the table if you wish.

So you know, my main problem with being "misdirected" in this quest is that I did find the place. Let
me give you what happened. The beginning place was the dry and abandoned hot springs south of the
Camel Monument. Following the highway north and observing the Brown House on the right, I went
under the bridge to the South bridge. Where I missed the step was when it was said the box was
underwater, there was only the Egyptian/American Native symbol above the tunnel where I searched. I
climbed up the concrete support under the bridge to look on the shelf above - no box. Corning back a
                                                                  u
second time, I realized the box had been placed in a tree growth frther to the north but not "under
water" and, found nothing there. I cut the tree down. A State Highway officer stopped, we talked and
he went his way not stopping me. This is academic but just wanted you to know what I knew.

Again, sorry for being so wrong and please accept my apology. I never needed 1.5mm for "My Kids
but it was my own desire not His.
